The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention. 

    PNG
    media_image1.png
    211
    373
    media_image1.png
    Greyscale
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1); 				    			Fig. 1G >>>
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment. 


    PNG
    media_image2.png
    138
    265
    media_image2.png
    Greyscale
2.	Claims 1-6, 9-12, 14-15 and 17-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated Lambert et al (U.S. Patent 9,230,944). 
In re claim 1, Lambert discloses an assembly 100 comprising:       	  Fig.6>>>
- a substrate (i.e., 104, Fig. 1) comprising a second side (i.e., bottom side having pads 110) opposite a first side (i.e., top side having pads 108);
- a die 102 on the first side of the substrate 104, and comprising an integrated circuit (col. 3, ln.4: “integrated circuit (IC) assembly 100 may include one or more IC dies 102”);
- an inductor (i.e., 120 of Fig. 1 or 620 of Fig. 6) being at least partially embedded within substrate 104; 
- a board 116 [Fig. 1] electrically coupled to the second side of the substrate 104; and
- one or more openings 612 extending through at least one of the substrate 104 or the board 608, wherein the one or more openings are adjacent a sidewall of the inductor 120 [Fig. 6].
In re claim 2, Lambert discloses one or more interconnect structures 112 [Fig. 1] being on a second side of the substrate 104, adjacent a sidewall of an individual one of the one or more openings.
In re claim 3, Lambert discloses:
- a stand-off region (i.e., gap along BGAs 112 in Fig. 1) being between the second side of the substrate 104 and a first side of the board 116, 
- a portion of the standoff region beneath the inductor 620 is free of the one or more interconnect structures [Fig. 6], and 
- a first side of the inductor 620 is embedded within the substrate 104, and a second side of the inductor 620 is substantially coplanar with the second side of the substrate [col. 6].
In re claim 4, Lambert discloses an array of solder balls 106 surrounding the die 102 on a first portion of a peripheral region of the second side of the substrate 104 [Fig. 1]; & a second portion of the peripheral region of the second side of the substrate 104 being free of the solder balls.
In re claim 5, Lambert discloses an individual one of the one or more openings being between the array and the die 106 [Fig. 1].
In re claim 6, Lambert discloses an air funnel (i.e., air gap along BGAs 106, in Fig. 1) being on the first side of the substrate 104, adjacent the die 102.
In re claim 9, Lambert discloses the inductor comprising an air core inductor [col. 5, ln.10], wherein the air core inductor 620 comprises one or more conductive layers 602 coupled to each other by one or more conductive via structures 630, 632, 636, 638 [Fig. 6 and col. 6].
In re claim 10, Lambert discloses a microelectronic device package structure 100 comprising:
- a die 102 comprising an integrated circuit (col. 3, ln.4: “integrated circuit (IC) assembly 100 includes one or more IC dies 102”)and being on a first side of a substrate 104 [Fig. 1];
- an inductor (i.e., 120 of Fig. 1 or 620 of Fig. 6)and being at least partially embedded within the substrate 104; and
- one or more openings extending through the substrate 104and being adjacent a sidewall of the inductor 120 [Fig. 6].
In re claim 11, Lambert discloses a board 116 electrically coupled to the second side of the substrate 104 [Fig. 1 and col. 3, ln.6].
In re claim 12, Lambert discloses the board 116 comprising one or more openings through the board, wherein the one or more openings are adjacent the sidewall of the inductor.
In re claim 14, Lambert discloses one or more interconnect structures being on a first side of the board 116, wherein the one or more interconnect structures are adjacent a sidewall of an individual one of the one or more openings in the board.
In re claim 15, Lambert discloses the inductor (i.e., 120 of Fig. 1 or 620 of Fig. 6) comprising a portion of an air core inductor [col. 5, ln.10].
In re claim 17, Lambert discloses a method of fabricating a microelectronic package structure, comprising:
- forming an inductor (i.e., 120 of Fig. 1 or 620 of Fig. 6) within a substrate 104, wherein the inductor is at least partially embedded within the substrate 104; and
- forming one or more openings through the substrate 104 or the board 116 [Fig. 1], wherein the one or more openings are adjacent a sidewall of the inductor 120 [Fig. 6].
In re claim 18, Lambert discloses forming the inductor comprises:
- forming a plurality of inductor layers (i.e., 120 of Fig. 1 or 620 of Fig. 6) within a recess of the substrate 104, wherein individual layers 602 are coupled to each other by one or more via structures 131, 132, 133, 134, and 
- a first side of the inductor 121, 122, 123, 124 [Fig. 1] embedded within the substrate 104, and a portion of a second side of the inductor being substantially coplanar with a second side of substrate 104.
In re claim 19, Lambert discloses:
- attaching a board 116 on the substrate 104 [Fig. 6];
- forming one or more board openings through the board, wherein the one or more board openings are adjacent to an inductor footprint 120 [Fig. 6].
In re claim 20, Lambert discloses attaching a die 102 on a side of the substrate 104 opposite the surface of the inductor 120 [Fig. 1].
3.	Claims 1-6, 9-12, 14-15 and 17-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent 9,515,003 to Fitzgerald et al (hereinafter Fitzgerald)			          
In re claim 1, Fitzgerald discloses an assembly 102 comprising:
- a substrate 104 comprising a second side (i.e., lower surface of 104) opposite a first side 104;

    PNG
    media_image3.png
    198
    397
    media_image3.png
    Greyscale
- a die 106 on the first side of the substrate 104,and comprising an integrated circuit (col. 2, ln.57: “package substrate that carries an integrated circuit die 106”); 							Fig.1>>>
121, 122, 123, 124 [Fig. 1 and cols. 3-4] being at least partially embedded within the substrate 104;
- a board 150 [col. 5, lns.18-25] electrically coupled to the second side of the substrate 104; and
- one or more openings extending through at least one of the substrate 104 or the board, wherein the one or more openings are adjacent a sidewall of the inductor 122.
In re claim 2, Fitzgerald discloses one or more interconnect structures 131, 132, 133, 134 [Fig. 1] being on a second side of substrate 104, adjacent a sidewall of an individual one of the one or more openings.
In re claim 3, Fitzgerald discloses:
- a stand-off region (i.e., gap between balls 156 & 114, in Fig. 1) being between the second side of the substrate 104 and a first side of the board 150, 
- a portion of the standoff region beneath the inductor 125 is free of the one or more interconnect structures (i.e., balls 156 & 114, in Fig. 1), and 
- a first side of the inductor 125 is embedded within the substrate 104, and a second side of the inductor 125 is substantially coplanar with the second/bottom side of substrate 104 [col. 6].
In re claim 4, Fitzgerald discloses an array of solder balls 108 surrounding the die 106 on a first portion of a peripheral region of the second side of the substrate 104 [Fig. 1]; and a second portion of the peripheral region of the second side of the substrate 104 being free of the solder balls.
In re claim 5, Fitzgerald discloses an individual one of the one or more openings being between the array and the die 106 [Fig. 1].
In re claim 6, Fitzgerald discloses an air funnel (i.e., air gap along BGAs 106, in Fig. 1) being on the first side of the substrate 104, adjacent the die 102.
In re claim 9, Fitzgerald discloses the inductor comprises an air core inductor [col. 3, ln.45], wherein the air core inductor comprises one or more conductive layers 121, 122, 123, 124 coupled to each other by one or more conductive via structures 131, 132, 133, 134 [Fig. 1].
In re claim 10, Fitzgerald discloses a microelectronic device package structure 102 comprising:
- a die 106 comprising an integrated circuit (col. 2, ln.57: “integrated circuit die 106”)and being on a first side of a substrate 104 [Fig. 1];
- an inductor 121, 122, 123, 124 [Fig. 1] and being at least partially embedded within the substrate 104; 
- and one or more openings extending through the substrate 104and being adjacent a sidewall of the inductor 121, 122, 123, 124 (i.e., both ends of board 104 spaced apart themselves from adjacent assemblies 102, in Fig. 1).
In re claim 11, Fitzgerald discloses a board 150 electrically coupled to the second side of substrate 104.
In re claim 12, Fitzgerald discloses the board 150 comprising one or more openings through the board, wherein the one or more openings are adjacent the sidewall of the inductor.
In re claim 14, Fitzgerald discloses one or more interconnect structures being on a first side of the board 204, wherein the one or more interconnect structures are adjacent a sidewall of an individual one of the one or more openings in the board.
In re claim 15, Fitzgerald discloses the inductor comprises a portion of an air core inductor220.
In re claim 17, Fitzgerald discloses a method of fabricating a microelectronic package structure, comprising:
- forming an inductor 121, 122, 123, 124 [Fig. 1 and cols. 3-4] within a substrate 104, wherein the inductor is at least partially embedded within the substrate 104; and
- forming one or more openings through the substrate 104 or the board, wherein the one or more openings are adjacent a sidewall of the inductor 122 (i.e., both ends of board 104 spaced apart themselves from adjacent assemblies 102).
In re claim 18, Fitzgerald discloses forming the inductor comprises:
- forming a plurality of inductor layers 121, 122, 123, 124 [Fig. 1 and cols. 3-4] within a recess of the substrate 104, wherein individual layers are coupled to each other by one or more via structures 131, 132, 133, 134, and 
- a first side of the inductor 121, 122, 123, 124 [Fig. 1] embedded within the substrate 104, and a portion of a second side of the inductor being substantially coplanar with a second side of substrate 104.
In re claim 19, Fitzgerald discloses:
- attaching a board 150 on the substrate 104 [Fig. 1];
- forming one or more board openings through the board, wherein the one or more board openings are adjacent to an inductor footprint 122 (i.e., both ends of board 104 spaced apart themselves from adjacent assemblies 102).
In re claim 20, Fitzgerald discloses attaching a die 106 on a side of the substrate 104 opposite the surface of the inductor 122 [Fig. 1].

    PNG
    media_image4.png
    176
    445
    media_image4.png
    Greyscale
4.	Claims 1-6, 9-12, 14-15 and 17-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated Li et al (U.S. Patent No. 10,321,575). 
In re claim 1, Li discloses an assembly 200 comprising: 	 Fig. 2>>>
202 in Fig 2, 402 in Fig 4, 602 in Fig 6, 802 in Fig 8) comprising a second side (i.e., bottom side of component 220) opposite a first/top side [Figs. 2-8];
- a die 210 on the first side of the substrate 602 [Fig. 2 & col. 3, ln.63], and comprising an integrated circuit (i.e., die 210 formed of integrated circuit);
- an inductor (i.e., first passive component 220, in Figs. 11-12 and col. 4) being at least partially embedded within the substrate 202; 
- a board (i.e., PCB 204, in Fig. 14) electrically coupled to the second side of the substrate 602; and
- one or more openings extending through at least one of the substrate 602 or the board 204, wherein the one or more openings are adjacent a sidewall of the inductor 220 (i.e., both ends of board 204 spaced apart themselves from adjacent assemblies 200).
In re claim 2, Li discloses one or more interconnect structures 219 being on a second side of substrate 202, adjacent a sidewall of an individual one of the one or more openings [Fig. 2].
In re claim 3, Li discloses:
- a stand-off region (i.e., gap along BGAs 219, in Fig. 2) being between the second side of substrate 202 and a first side of the board 204, 
- a portion of the standoff region beneath the inductor 220 is free of the one or more interconnect structures [Fig. 6], and 
- a first side of the inductor 220 is embedded within the substrate 202, and a second side of the inductor 220 is substantially coplanar with the second side of the substrate [col. 6].
In re claim 4, Li discloses an array of solder balls 215 surrounds the die 210 on a first portion of a peripheral region of the second side of the substrate 202 [Fig. 2], and a second portion of the peripheral region of the second side of the substrate 202 is free of the solder balls.
In re claim 5, Li discloses an individual one of the one or more openings being between the array and the die 210, 212 [Fig. 2].
In re claim 6, Li discloses an air funnel (i.e., air gap along BGAs 217, in Fig. 2) being on the first side of the substrate 202, adjacent the die 210, 212.
In re claim 10, Li discloses a microelectronic device package structure 200 comprising:
- a die 210 comprising an integrated circuit [Fig. 2 & col. 3, ln.63]and being on a first side of a substrate (i.e., 202 in Fig. 2, 402 in Fig. 4, 602 in Fig. 6, 802 in Fig. 8);
- an inductor (i.e., first passive component 220, in Figs. 11-12)and being at least partially embedded within the substrate 202; and
and being adjacent a sidewall of the inductor 220 (i.e., both ends of board 204 spaced apart themselves from adjacent assemblies 200).
In re claim 11, Li discloses a board 204 electrically coupled to the second side of the substrate 202.
In re claim 12, Li discloses the board 204 comprising one or more openings through the board, wherein the one or more openings are adjacent the sidewall of the inductor.
In re claim 13, Li discloses:
- a heat sink (col. 5, lns.1-3: “solder interconnects between the IC package 201 and the interposer 202 helps maintain the number of thermal paths out of the IC package 201, thus providing better heat dissipation for the IC package 201”) being on the die 212 and thermally coupled to the die; 
- the heat sink comprises an opening (i.e., gap among interconnects 217) extending through heat sink; 
- and the opening through the heat sink 217 being over an individual one of the one or more openings extending through the substrate 202 [Fig. 2]. 
In re claim 14, Li discloses one or more interconnect structures 219 being on a first side of the board 204 [Fig. 2]; and the one or more interconnect structures 219 being adjacent a sidewall of an individual one of the one or more openings in the board (i.e., both ends of board 204 spaced apart themselves from adjacent assemblies 200).
In re claim 15, Li discloses the inductor 220 comprising a portion of an air core inductor.
In re claim 17, Li discloses a method of fabricating a microelectronic package structure, comprising:
- forming an inductor (i.e., first passive component 220, in Figs. 11-12 & col. 4) within a substrate 202, wherein the inductor is at least partially embedded within the substrate 202; and
- forming one or more openings through the substrate 202and being adjacent a sidewall of the inductor 220 (i.e., both ends of board 204 spaced apart themselves from adjacent assemblies 200).
In re claim 18, Li discloses forming the inductor comprises:
- forming a plurality of inductor layers 220 [Fig. 1] within a recess of the substrate 202, wherein individual layers are coupled to each other by one or more via structures 131, 132, 133, 134; and 
- a first side of the inductor 121, 122, 123, 124 [Fig. 1] embedded within the substrate 202, and a portion of a second side of the inductor being substantially coplanar with a second side of the substrate 202.
In re claim 19, Li discloses:
- attaching a board 204 on the substrate 202 [Fig. 2];
204 (i.e., both ends of board 204 spaced apart themselves from adjacent assemblies 200), wherein the one or more board openings are adjacent to an inductor footprint 220.
In re claim 20, Li discloses attaching a die 210 on a side of the substrate 202 opposite the surface of the inductor 220 [Fig. 2].
Claim Rejections - 35 U.S.C. §103
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
           A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7, 8, 13 and 16 are rejected under 35 U.S.C. §103(a) as being unpatentable over Lambert et al (U.S. Patent 9,230,944), Fitzgerald et al (U.S. Patent No. 9,515,003) or Li et al (U.S. Patent No. 10,321,575) in view of Lin et al (U.S. Patent No. 9,171,797). 
In re claim 7, Lambert discloses a first side of the die 102 being on the first side of the substrate 104. Fitzgerald discloses a first side of the die 106 being on the first side of the substrate 104.  Li discloses a first side of the die 210 being on the first side of the substrate 102. None of the cited arts suggests a heat sink being on a second side of a die, and 
Choi, teaching an analogous art to that of Lambert, Fitzgerald or Li, discloses a heat sink 172 being on a second side of a die 124, and 172 by saw tool 188, in Fig. 4m & col. 10) adjacent die 124.
It would have been obvious to a person having skills in the art to have modified the structure in Lambert, Fitzgerald or Li by utilizing a heat sink for the purpose of improving heat dissipation.
In re claim 8, none of the cited arts suggests the die including a portion of a voltage regulator, and electrically coupled to the voltage regulator.  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “die including a portion of a voltage regulator” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen die having a voltage regulator is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 13, Choi discloses a heat sink 172 being on the die and thermally coupled to die 124 [Fig. 4m and col. 10]; and the opening through the heat sink being over an individual one of the one or more openings (i.e., trenches onto heat sink 172 by saw tool 188, in Fig. 4m & col. 10) extending through a substrate 184 having an opening adjacent die 124.
It would have been obvious to a person having skills in the art to have modified the structure in Li and/or Lambert, Fitzgerald by utilizing a heat sink for the purpose of improving heat dissipation.

7.	Claim 16 is rejected under 35 U.S.C. §103(a) as being unpatentable over Lambert et al (U.S. Patent 9,230,944), Fitzgerald et al (U.S. Patent No. 9,515,003) or Li et al (U.S. Patent 10,321,575) in view of Huang et al (U.S. Patent No. 10,149,352). 
Lambert discloses an air funnel (i.e., air gap along BGAs 106, in Fig. 1) being adjacent die 102 and on the first side of substrate 104. Fitzgerald discloses an air funnel (i.e., air gap along BGAs 108, in Fig. 1) being adjacent the die 106 and on the first side of substrate 104. Li also discloses an air funnel (i.e., air gap along BGAs 217, in Fig. 6) being adjacent die 210 and on the first side of the substrate 602.
None of the cited arts suggests a fan adjacent the air funnel. Huang, teaching a heat dissipation art to that of Lambert, Fitzgerald or Li, discloses a fan 103 adjacent an air funnel 1022-1024 [Fig. 4].
It would have been obvious to a person having skills in the art to have modified the structure in Lambert, Fitzgerald or Li by utilizing a fan being adjacent an air funnel for the purpose of quickly dissipating heat out from the heated-up structure.
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 20, 2022										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815